Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 04-327900 (hereinafter JP ‘900) in view of JP 2001-208413 (hereinafter JP ‘413).
As regarding claim 1, JP ‘900 discloses the claimed invention for a clothes treatment apparatus comprising: a cabinet (1) forming a treatment space for storing clothes; an air flow path having a plurality of preset flow paths (5) for directing air to be discharged into the treatment space; a fan (6) for moving the air in the air flow path; a single valve (34, 35) disposed on the air flow path, that changes the air flow path by rotating around a predetermined rotational axis; a valve actuating module (34, 35) for rotating the valve; and a control part ([0036]) for controlling the angle of rotation of the valve so as to select one of the plurality of flow paths, 
JP ‘900 does not disclose a filter module having a filter portion for filtering out dust from air passing therethrough.  JP ‘413 teaches a filter module having a filter portion (51 and [0039]) for filtering out dust from air passing therethrough.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a filter module having a filter portion for filtering out dust from air passing therethrough as taught by JP ‘413 in order to enhance apparatus performance.
JP ‘900 as modified discloses the plurality of flow paths comprising: at least one bypass flow path (31) for directing the air to bypass the filter portion; and at least one filtering flow path (5) for directing the air to pass through the filter portion ([0030]-[0032] and fig. 3).
As regarding claim 2, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for a steam module (18) for supplying steam into the treatment space, wherein the filter portion comprises a HEPA filter (JP ‘413 - 51).  
As regarding claim 3, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the air flow path comprises: an inner inlet section through which the air in the treatment space is admitted; a filter bypass section in which the air bypasses the filter portion; and a filter pass-through section in which the air passes through the filter portion, wherein the valve is disposed at a point where the inner inlet section, the filter pass-through section, and the filter bypass section branch off from one another ([0030]-[0032] and fig. 3).
As regarding claim 4, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the at least one bypass flow path comprises a bypass circulation flow path which is selected when the valve connects the inner inlet section and the filter bypass section, and the at least one filtering flow path comprises a filtering circulation flow path which is selected when the valve connects the inner inlet section and the filter pass-through section ([0030]-[0032] and fig. 3).
As regarding claim 5, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein, when the bypass circulation flow path is selected, the valve shuts off the filter pass-through section from the inner inlet section and the filter bypass section, and, when the filtering circulation flow path is selected, the valve shuts off the filter bypass section from the inner inlet section and the filter pass-through section ([0030]-[0032] and fig. 3).
As regarding claim 6, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention except for wherein the at least one filtering flow path further comprises a ventilation flow path for directing air drawn in from an outer space of the cabinet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the at least one filtering flow path further comprises a ventilation flow path for directing air drawn in from an outer space of the cabinet in order to enhance apparatus performance, since it was known in the art as shown in KR 10-2011-0082375 (hereinafter KR ‘375 – ventilation flow path: 500 and [0024]).
As regarding claim 7, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the air flow path further comprises an outside air inlet section (KR ‘375 - 400) through which air is drawn in from the outer space of the cabinet, wherein the ventilation flow path is selected to connect the outside air inlet section and the filter pass-through section, shut off the filter pass-through section from the inner inlet section and the filter bypass section, and shut off the filter bypass section from the inner inlet section (100; [0024] and fig. 2).
As regarding claim 8, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the air flow path comprises: an inner inlet section through which air is admitted; a filter bypass section in which the air bypasses the filter portion; and a filter pass-through section in which the air passes through the filter portion, wherein the valve alters the connection and shut-off relationships among the inner inlet section ([0030]-[0032] and fig. 3), filter pass-through section, and filter bypass section depending on the angle of rotation {KR ‘375 – damper unit (100), [0024] and fig. 2}.
As regarding claim 9, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the valve is configured in such a way as to select one of a plurality of modes depending on the angle of rotation, the plurality of modes comprising: a first mode in which the inner inlet section and the filter bypass section are connected together; a second mode in which the inner inlet section and the filter pass-through section are connected together; and a third mode in which the filter pass-through section is shut off from the inner inlet section {KR ‘375 – damper unit (100), [0024] and fig. 2} and the filter bypass section and the filter bypass section is shut off from the inner inlet section.
As regarding claim 10, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the filter module is placed across the filtering flow path and the bypass flow path and has a hole constituting at least part of the filter bypass section ([0030]-[0032] and fig. 3).
As regarding claim 11, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the air flow path comprises: an inner inlet section through which air is admitted; a filter bypass section in which the air bypasses the filter portion; and a filter pass-through section in which the air passes through the filter portion, wherein the valve comprises a shut-off portion that protrudes in a centrifugal direction from the rotational axis ([0030]-[0032] and fig. 3), the clothes treatment apparatus comprises a shut-off corresponding portion that is formed in a position corresponding to the radius of rotation of the shut-off portion from the rotational axis, and a first connecting port for connecting the configuration space and the inner inlet section, a second connecting port for connecting the configuration space and the filter pass-through section, and a third connecting port for connecting the configuration space and the filter bypass section are provided (KR ‘375 – 100, 111, 112, 113, shaft 135; [0024]-[0038] and figs. 3-6c).
As regarding claim 12, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the shut-off corresponding portion comprises: a first shut-off corresponding portion located between the first connecting port and the second connecting port; a second shut-off corresponding portion located between the second connecting port and the third connecting port; and a third shut-off corresponding portion located between the third connecting port and the first connecting port (KR ‘375 – 100, 111, 112, 113, shaft 135; [0024] and figs. 3-6c).
As regarding claim 13, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the valve is configured in such a way as to select one of a plurality of modes depending on the angle of rotation, the plurality of modes comprising: a first mode in which the shut-off portion makes contact with the first shut-off corresponding portion and the second shut-off corresponding portion but is separated from the third shut-off corresponding portion; a second mode in which the shut-off portion makes contact with the second shut-off corresponding portion and the third shut-off corresponding portion but is separated from the first shut-off corresponding portion; and a third mode in which the shut-off portion makes contact with the first shut-off corresponding portion, second shut-off corresponding portion, and third shut-off corresponding portion (KR ‘375 – 100, 111, 112, 113, shaft 135; [0024] and figs. 3-6c).
As regarding claim 14, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the valve is configured in such a way as to select one of a plurality of modes depending on the angle of rotation, the plurality of modes comprising: a first mode in which the valve connects the first connecting port and the third connecting port and shuts off the second connecting port from the first and third connecting ports; a second mode in which the valve connects the first connecting port and the second connecting port and shuts off the third connecting port from the first and second connecting ports; and a third mode in which the valve shuts off all the connections among the first to third connecting ports (KR ‘375 – 100, 111, 112, 113, shaft 135; [0024] and figs. 3-6c).
As regarding claim 15, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the shut-off portion is formed in such a way as to be opened at least at 180 degrees with respect to the rotational axis (KR ‘375 – 100, 111, 112, 113, shaft 135; [0024] and figs. 3-6c).
As regarding claim 16, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the valve comprises: a first shut-off portion that protrudes in a certain centrifugal direction with respect to the rotational axis; a second shut-off portion that protrudes in the direction opposite to the certain centrifugal direction with respect to the rotational axis; and a third shut-off portion that protrudes in another centrifugal direction, within the range of an angle between the first shut-off portion and the second shut-off portion with respect to the rotational axis {KR ‘375 – 100 (damper unit), 111, 112, 113 (1st-3rd ribs), shaft 135, rear plate 130; [0024]-[0038] and figs. 3-6c}.
As regarding claim 17, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention for wherein the valve further comprises a guide rib {KR ‘375 – 100 (damper unit), 111, 112, 113 (1st-3rd ribs), shaft 135, rear plate 130; [0024]-[0038] and figs. 3-6c} that runs across the first shut-off portion, second shut-off portion, and third shut-off portion.
As regarding claim 18, JP ‘900 as modified discloses all of limitations as set forth above.  JP ‘900 as modified discloses the claimed invention except for wherein the valve actuating module comprises a motor for generating torque, and the valve comprises: a power shaft portion that is placed on the rotational axis and receives torque from the motor; and a stopper that protrudes in a centrifugal direction and restricts the range of rotation of the valve.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the valve actuating module comprises a motor for generating torque, and the valve comprises: a power shaft portion that is placed on the rotational axis and receives torque from the motor; and a stopper that protrudes in a centrifugal direction and restricts the range of rotation of the valve in order to enhance apparatus performance, since it was known in the art as shown in JP ‘413 (louver motor 44 rotary force, 29a restricts the range of rotation of a louver plate 42; [0036], [0037] and fig. 11).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP 04-327900 (hereinafter JP ‘900) in view of KR 10-2011-0082375 (hereinafter KR ‘375).
As regarding claim 19, JP ‘900 discloses the claimed invention for a clothes treatment apparatus comprising: a cabinet forming a treatment space for storing clothes; an air flow path having a plurality of preset flow paths for directing air to be discharged into the treatment space; a fan for moving the air in the air flow path; a single valve disposed on the air flow path, that changes the air flow path by rotating around a predetermined rotational axis; a valve actuating module for rotating the valve; and a control part for controlling the angle of rotation of the valve so as to select one of the plurality of flow paths, the plurality of flow paths comprising: at least one circulation flow path for directing air drawn in from inside the treatment space ([0030]-[0032] and fig. 3).
JP ‘900 does not disclose at least one ventilation flow path for directing air drawn in from an outer space of the cabinet.  KR ‘375 teaches at least one ventilation flow path for directing air drawn in from an outer space of the cabinet (500, [0024] and fig. 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide at least one ventilation flow path for directing air drawn in from an outer space of the cabinet as taught by KR ‘375 in order to enhance apparatus performance.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP 04-327900 (hereinafter JP ‘900) in view of JP 2001-208413 (hereinafter JP ‘413) and KR 10-2011-0082375 (hereinafter KR ‘375).
Claim 20 is also rejected with similar reasons as stated in claims 1 and 19 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773